NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted November 2, 2018 *
                              Decided November 2, 2018

                                         Before

                           DIANE P. WOOD, Chief Judge

                           FRANK H. EASTERBROOK, Circuit Judge

                           AMY J. ST. EVE, Circuit Judge

No. 18-1303

EUGENE N. ARNOLD III,                           Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Northern District of Illinois,
                                                Eastern Division.
      v.
                                                No. 17-cv-8389
CIRCUIT COURT OF COOK COUNTY,
     Defendant-Appellee.                        Sharon Johnson Coleman,
                                                Judge.


                                       ORDER

      Eugene Arnold III attempted to pay child support by submitting “checks” drawn
from a “UCC contract trust” account that he purportedly held as a “private banker.”
The Clerk of the Circuit Court of Cook County accepted four of the checks before telling
Arnold that he must pay the rest in cash. Instead, after complaining to multiple Cook
County officials, Arnold filed suit, alleging “discrimination of payment” based on his


      * The defendant was not served with process in the district court and is not
participating in this appeal. After examining the appellant’s brief and the record, we
have concluded that oral argument is unnecessary. See FED. R. APP. P. 34(a)(2)(C).
No. 18-1303                                                                             Page 2

national origin as a “Native American/aboriginal ‘Republic’” and retaliation in violation
of Title VII of the Civil Rights Act of 1964. After giving Arnold the opportunity to
clarify his claims at a status hearing, the district court dismissed the complaint with
prejudice for: (1) failing to name a suable defendant; and (2) failing to allege any facts to
support an inference that the defendant’s actions were motivated by animus based on
national origin. See FED. R. CIV. P. 12(b)(6); Diedrich v. Ocwen Loan Servicing, LLC, 839
F.3d 583, 588 n.3 (7th Cir. 2016). Arnold appeals, and we affirm the judgment.

       To begin, the Circuit Court of Cook County is a unit of the Illinois judicial
system, so Arnold’s suit is against the State of Illinois. ILL. CONST. art. VI, § 7(a). See also
King v. Marion Circuit Court, 868 F.3d 589, 591 (7th Cir. 2017); Scott v. O’Grady, 975 F.2d
366, 370–71 (7th Cir. 1992). Congress has abrogated state sovereign immunity for certain
Title VII claims. See Fitzpatrick v. Bitzer, 427 U.S. 445, 457 (1976); Nanda v. Bd. of Trustees
of Univ. of Ill., 303 F.3d 817, 831 (7th Cir. 2002). But Arnold cannot maintain an action
under Title VII because his claims have nothing to do with employment discrimination.
See 42 U.S.C. § 2000e–2(a), 3(a). (His invocation of “national origin discrimination” was
not employment-related.) And a state is not suable under 42 U.S.C. § 1983, the only
plausible legal basis for his claims. See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 64
(1989); Thomas v. Illinois, 697 F.3d 612, 613 (7th Cir. 2012).

       Even if this defect might be cured by substituting a suable defendant, see Thomas,
697 F.3d at 614, Arnold’s complaint is still deficient. It is just a hodgepodge of exhibits: a
charge of discrimination filed with the Equal Employment Opportunity Commission
and the Illinois Human Rights Commission; a list of “legal witnesses”; a complaint form
filed with the Office of Inspector General; an order from the Circuit Court noting that
Arnold was instructed on how to make child-support payments; and copies of Arnold’s
four “checks” with two receipts. None of these documents unearths a coherent
grievance that would alert any specific defendant to the basis of Arnold’s claims. See
FED. R. CIV. P. 8(a); Rowlands v. United Parcel Serv. – Fort Wayne, 901 F.3d 792, 800
(7th Cir. 2018).

       Although a district court generally should afford a plaintiff at least one
opportunity to amend a complaint before dismissing it with prejudice, we can see that
amending would have been futile in this case. See Pension Tr. Fund for Operating Eng’rs
v. Kohl’s Corp., 895 F.3d 933, 942 (7th Cir. 2018); Runnion ex rel. Runnion v. Girl Scouts of
Greater Chi. & Nw. Ind., 786 F.3d 510, 519–20 (7th Cir. 2015). The district court initially
stated that Arnold could amend his complaint, but instead gave Arnold the chance to
articulate his claim orally at a transcribed hearing before she dismissed the case. See
No. 18-1303                                                                       Page 3

Henderson v. Wilcoxen, 802 F.3d 930, 932–33 (7th Cir. 2015). Arnold explained that he is
entitled to discharge his debts by tendering “acceptance for value” forms, and that the
Circuit Court’s refusal to accept his payments constitutes discrimination. (He clarifies
on appeal that he means “financial” discrimination, not national-origin discrimination.)

        Arnold rejects the term “sovereign citizen” in his “affidavit of truth,” but his
filings and asserted beliefs are characteristic of that movement. See generally Federal
Bureau of Investigation, Sovereign Citizens: An Introduction for Law Enforcement 2 (Nov.
2010), http://info.publicintelligence.net/FBI-SovereignCitizens.pdf. Some so-called
sovereign citizens attempt to fraudulently eliminate debt by sending creditors
“acceptance for value” forms referencing various UCC provisions, much as Arnold did
with his transparently phony “checks.” Id. at 6–8. (The court accepted four of these
“checks” before apparently catching on.) Even if Arnold did not have fraudulent
motives, we cannot hypothesize any legal theory that could provide relief from the
court clerk’s refusal to take “checks” drawn from a suspicious “UCC Contract Trust”
account and demand another form of payment.

      Because Arnold cannot state a plausible claim for relief, we affirm the judgment.